DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al., (KR20170052061A, see corresponding English language document US20180219245A1) hereinafter Choi.
Regarding Claim 1, Choi discloses a method (Choi [0043]) for manufacturing a secondary battery (Choi [0003]), comprising a forming step of forming a pouch film casing material “100” (Choi [0032]), or pouch sheet, to form an accommodation part (first cup “110”, second cup “120” Choi [0032]) in which an electrode assembly “200” (Choi [0035]) is accommodated (Choi [0032], see also Fig. 4 “200”); a folding step of folding the pouch sheet “100” with respect to a folding part “130” (Choi [0032]), to accommodate the electrode assembly “200” in the accommodation part “110”, “120” (Choi [0032], see 
Regarding Claim 2, Choi discloses all of the claim limitations as set forth above. Choi further discloses wherein the accommodation part “110”, “120” (Choi [0032]) comprises a first accommodation part “110” and a second accommodation part “120” (Choi [0032]), in the forming step, the first accommodation part “110” and the second accommodation part “120” are formed to be symmetrical to each other (See e.g. Fig. 4) at both sides of the pouch sheet “100” with respect to the folding part “130” (See Fig. 4 “130”), and in the folding step, a bending part for the folding (see e.g. fold lines on either side of “130” Fig. 4) is formed along an imaginary (virtual) line on the folding part “130” (Choi [0032], See also Fig. 4, “130”) to allow the first accommodation part “110” and the second accommodation part “120” to face each other on the pouch sheet “100” (Choi [0032], Fig. 5), and to bend and fold the pouch sheet “100” along the bending part for the folding. 
Regarding Claim 3
Regarding Claim 4, Choi discloses all of the claim limitations as set forth above. Choi further discloses wherein the anti-wrinkle bending part “160” is bent to have a plurality of bent portions (See Fig. 7).
Regarding Claim 5, Choi discloses all of the claim limitations as set forth above. Choi further discloses wherein the anti-wrinkle bending part “160” has a cross section of a “W” shape (Choi Fig. 7).
Regarding Claim 6, Choi discloses all of the claim limitations as set forth above. Choi further discloses wherein the anti-wrinkle bending part “160” is bent in a zigzag shape (Choi Fig. 7).
Regarding Claim 7, Choi discloses all of the claim limitations as set forth above. Choi further discloses wherein the anti-wrinkle bending part “160” is formed to vertically form a bent portion (See Choi Fig. 6, vertical bent portion of “160”) with respect to the outer shell “100” formed horizontally (See e.g. Choi Fig. 4) on one side surface of the battery, since the anti-wrinkle bending part is located on a side surface of the battery (Choi Fig. 7).
Regarding Claim 10, Choi discloses all of the claim limitations as set forth above. Choi further discloses a step compensating portion “150” (Choi [0038]), reading on a shape retaining part, is further formed on an outer surface of the anti-wrinkle bending part “160” (Choi Fig. 5). The Examiner notes the phrase “for retaining a shape of the anti-wrinkle bending part” is a recitation of functional language that does not add much patentable weight to the claim. Since this portion “150” of the prior art is designed to prevent protrusion of the battery pouch case (Choi [0038]), the claim limitation is met. 
Regarding Claim 11, Choi discloses a secondary battery (Choi [0003]), comprising an electrode assembly “200” (Choi [0035]) in which electrodes and separators are alternatively combined and stacked on each other (Choi [0049]); and a battery case formed by folding a pouch film casing material “100” (Choi [0032]), or pouch sheet, to accommodate the electrode assembly “200” (Choi [0032], see also Fig. 4 “200”); wherein an anti-wrinkle folding portion “160”, (Choi [0042], Fig. 6) reading on an anti-wrinkle bending portion, since it compensates for the difference in height of the lateral portions for sealing 
Regarding Claim 12, Choi discloses all of the claim limitations as set forth above. Choi further discloses wherein the anti-wrinkle bending part “160” is bent to have a plurality of bent portions (See Fig. 7).
Regarding Claim 13, Choi discloses all of the claim limitations as set forth above. Choi further discloses wherein the anti-wrinkle bending part “160” has a cross section of a “W” shape (Choi Fig. 7).
Regarding Claim 14, Choi discloses all of the claim limitations as set forth above. Choi further discloses wherein the anti-wrinkle bending part “160” is bent in a zigzag shape (Choi Fig. 7).
Regarding Claim 15, Choi discloses all of the claim limitations as set forth above. Choi further discloses wherein a folding part is formed at a first side (See Choi Annotated Fig. 5), and first and second sealing parts are formed on both sides of the folding part where the two accommodation parts come together in four directions on the outer shell “110” of the battery case (Choi Annotated Fig. 5), and the anti-wrinkle bending part “160” is formed on the first sealing part and the second sealing part (Choi Annotated Fig. 5).

    PNG
    media_image1.png
    312
    649
    media_image1.png
    Greyscale

Choi Annotated Fig. 5

Regarding Claim 16, Choi discloses all of the claim limitations as set forth above. Choi further discloses a step compensating portion “150” (Choi [0038]), reading on a shape retaining part, is further formed on an outer surface of the anti-wrinkle bending part “160” (Choi Fig. 5). The Examiner notes the phrase “for retaining a shape of the anti-wrinkle bending part” is a recitation of functional language that does not add much patentable weight to the claim. Since this portion “150” of the prior art is designed to prevent protrusion of the battery pouch case (Choi [0038]), the claim limitation is met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., (KR20170052061A, see corresponding English language document US20180219245A1) hereinafter Choi, as applied to claim 4 above, and further in view of Kikuchi et al., (JP2016009677A cited on IDS dated 06/03/2019, see Espacenet machine translation attached) hereinafter Kikuchi.
Regarding Claim 8, Choi discloses all of the claim limitations as set forth above. Choi further discloses wherein the folding part is formed at a first side (See annotated Choi Fig. 5), a first sealing part is formed at a second side where the two accommodation parts come together (Annotated Choi Fig. 5), a second sealing part is formed at a third side where the two accommodation parts come together (Annotated Choi Fig. 5) in four directions on the outer shell of the battery case, and in the anti-wrinkle 

    PNG
    media_image1.png
    312
    649
    media_image1.png
    Greyscale

Choi Annotated Fig. 5
However, Choi is silent regarding a gas pocket part. 
In a similar field of endeavor as it pertains to a film pouch type battery cases (Kikuchi [0003]), Kikuchi teaches a similar pouch type case forming method, wherein the pouch has a battery element storage unit “1” (Kikuchi [0065]) which is an accommodation part, and a gas pocket “2” (Kikuchi [0065], see Fig. 1) having a passage “4” (Kikuchi [0069], Fig. 1) that extends from the accommodation part “1” (Kikuchi Fig. 1), such that the accommodation portion “1” and the gas pocket “2” are connected (Kikuchi [0069]). Kikuchi further teaches that the gas pocket “2” can be located adjacent to the space accommodating the battery element (Kikuchi [0006]) and is located opposite to the folding part (Kikuchi Fig. 1). Kikuchi further teaches wherein the gas pocket allows for gas generated by the battery element to be collected in the pocket (Kikuchi [0065]), which can then be safely vented without exposing the battery element accommodation portion (Kikuchi [0008]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the battery pouch forming method of Choi to include a gas pocket part such that it is located opposite to the folding part as taught by Kikuchi in order to safely vent gas generated by the electrode assembly.  
Regarding Claim 9, Choi discloses all of the claim limitations as set forth above. Choi further discloses wherein the anti-wrinkle bending part “160” is formed at a folding part side on the first sealing part and the second sealing part (See Annotated Choi Fig. 5, the anti-wrinkle bending part is located on the sealing parts adjacent to the folding part side “first side”).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., (KR20170052061A, see corresponding English language document US20180219245A1) hereinafter Choi, in view of Min et al., (US20130244095) hereinafter Min, and  Hasegawa et al., (US6319630) hereinafter Hasegawa.
Regarding Claim 17, Choi discloses a secondary battery (Choi [0003]), comprising of forming a pouch film casing material “100” (Choi [0032]), or pouch sheet, in which an electrode assembly “200” (Choi [0035]) is accommodated (Choi [0032], see also Fig. 4 “200”); and an anti-wrinkle step of forming a folding portion “160”, (Choi [0042], Fig. 6) reading on an anti-wrinkle bending portion, since it compensates for the difference in height of the lateral portions for sealing (Choi [0042]), on an outer shell of the pouch sheet “100” (Choi [0042]), where the outer shell (exterior of pouch sheet “100”) is heat sealed (Choi [0032]) which is an example of thermally compressed. However, Choi is silent as to how the heat sealing is performed. 
In the same field of endeavor as it pertains to a method of manufacturing a pouch type cell (Min Abstract), Min teaches a pressing block for a thermal fusion (Min [0104]), comprising a plurality of sealing blocks “220” (Min [0105], Fig. 8, two opposed blocks “220”), reading on pressing blocks since the compress the end parts of the battery case to seal them (Min [0105]) that are configured to move in a 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the heat sealing process for the battery of Choi to include pressing blocks as taught by Min, such that an anti-wrinkle bending part is formed in order to adequately heat seal the outer shell of a pouch battery together and is expected to have suitable results in the battery of Choi. 
Regarding Claim 18, Choi discloses all of the claim limitations as set forth above. Choi is silent regarding a pressing block. Min further teaches wherein the pressing blocks seal the battery pouch closed by thermal fusion (Min [0105]), thus the outer shell is thermally compressed by the plurality of pressing blocks and necessarily includes a heater for transferring heat to the plurality of pressing blocks to allow the heat to be applied to the outer shell of the pouch sheet. 

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., (KR20170052061A, see corresponding English language document US20180219245A1) hereinafter Choi, in view of Min et al., (US20130244095) hereinafter Min, as applied to Claim 17 above, and further in view of Hasegawa et al., (US6319630) hereinafter Hasegawa.
Regarding Claim 19, Choi discloses all of the claim limitations as set forth above. Choi is silent regarding the pressing block. Min is silent regarding the pressing block bending formation part (surfaces of “220” Min Fig. 8) having a convex portion and a concave portion.
In a similar field of endeavor as it pertains to bending jig for batteries (Hasegawa col. 8 line 1), Hasegawa teaches a pressing block similar to that of Min comprising two opposing surfaces (See Fig. 15B) blade “25” having a convex portion (Hasegawa col. 8 lines 1-10) and V groove block “27” having a concave portion (Hasegawa col. 8 lines 1-10) to compress sealing portions of a battery pouch thus forming a bent portion (Hasegawa col. 8 lines 32-42), and each of the convex portion “25” and the concave portion “27” is formed in a triangular shape (Hasegawa col. 8 lines 16-24, see also Fig. 15B). Hasegawa teaches that this further allows heat sealed edges to take up less space, and the length of the battery is shortened (Hasegawa col. 4 lines 47-55) and can further provide protection from external impact (Hasegawa col. 4 line 56-61).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the pressing block of Modified Choi to include a convex and concave portion as taught by Hasegawa in order to provide impact protection while making the profile of the battery smaller.   

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170170437 cited on IDS dated 06/03/2019 teaches a pouch type battery having recesses on opposite sides of sealed portions [0022] that are designed to prevent wrinkles from being formed in the cell [0023], Fig. 2.

US20150325820 teaches a battery case comprising a stress-relief pattern “190” that provides wrinkles to prevent the battery from being damaged [0048].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722